Title: Thomas Jefferson to Gordon, Trokes & Company, 30 December 1809
From: Jefferson, Thomas
To: Gordon, Trokes & Company


          
            
              Messrs Gordon Trokes & co.
               
                     Monticello 
                     Dec. 30. 09.
            
               I send you below another quarterly list of groceries which I will beg the favor of you to furnish me.    Let them be very securely packed & sent by mr Randolph’s boatmen.
			  mr Jefferson will be able to inform you when they are at Richmond.   I have mentioned
			 the article of Maccaroni, not knowing if they are to be had in Richmond.  I have formerly been supplied from Sartori’s works at Trenton, who makes them well, and would be glad to supply you should the Richmond demand make it worth your while to keep them. I paid him 16. cents the pound. I am Gentlemen
            
              Your most obedt servt
              
                  Th: Jefferson
            
          
          
             
		  8.℔ young hyson tea
              50.℔ coffee. Bourbon or E. India preferred.
             80.℔ single refined sugar.
             200.℔ brown sugar.
              a box of raisins. say 10 ℔
                  
            10 ℔ currans
             25.℔ rice. fresh if possible
             
		    10.℔ pearl barley
                  1. oz. cinnamon, mace & cloves, each.
              2. oz. nutmeg.  6.℔ black pepper
             6. bottles mustard.
              3. doz. bottles Syrop of punch
               15. galls French brandy.
              20.℔ Maccaroni
              1. keg crackers.
              4. gross best velvet corks
               1. keg tongues & sounds
               5. barrels herrings
               1. barrel of shad.
              1. hogshead best molasses
          
        